Title: To George Washington from Joshua Hett Smith, 28 June 1780
From: Smith, Joshua Hett
To: Washington, George



Sir
White House [near Haverstraw, N.Y.] June 28th 1780

A Friend to the common Cause who lives near East Chester comfirms the above Account given by Captain Lawrence—should any Intelligence worthy your Excellencies Notice fall within the compass of my Knowledge of the Movements of the Enemy on the River tis more than

probable I shall be early acquainted with their Operations—In that case your Excelly shall have the most speedy intimation by Express. I am with great Respect your Excellencies most Obt hume Sert

Joshua H. Smith

